Diaz v Barimah (2016 NY Slip Op 07597)





Diaz v Barimah


2016 NY Slip Op 07597


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Mazzarelli, J.P., Andrias, Saxe, Feinman, Gische, JJ.


2200 350465/11

[*1]Scarlet Diaz, an Infant by Her Father and Natural Guardian, Rene Diaz, et al., Plaintiffs-Appellants,
vYaw Barimah, et al., Defendants-Respondents.


Goidel & Siegel, LLP, New York (Andrew B. Siegel of counsel), for appellants.
Maroney O'Connor LLP, New York (Ross T. Herman of counsel), for respondents.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered May 18, 2015, which, insofar as appealed from as limited by the briefs, granted defendants' motion for summary judgment dismissing the claims of serious psychological injury and a 90/180-day injury within the meaning of Insurance Law § 5102(d), unanimously affirmed, without costs.
Defendants established prima facie that the infant plaintiff did not suffer a serious psychological injury as a result of the accident in which she was struck by defendants' vehicle, through an affidavit by a psychologist who examined her and found no objective symptoms of posttraumatic stress disorder or any other
psychological illness (see Hill v Cash, 117 AD3d 1423, 1425-1426 [4th Dept 2014]; Krivit v Pitula, 79 AD3d 1432, 1434 [3d Dept 2010]).
In opposition, plaintiffs failed to raise an issue of fact (see Alvarez v NYLL Mgt. Ltd., 120 AD3d 1043 [1st Dept 2014], affd 24 NY3d 1191 [2015]). Their expert did not consider or address the evidence in the infant plaintiff's own medical records suggesting that her psychological symptoms were causally related to her parents' ongoing divorce and custody dispute, and thus her opinion that the accident caused the psychological injuries is impermissibly conclusory (see id.).
Defendants also established prima facie that the infant plaintiff did not suffer a 90/180-day injury, through her own testimony that she missed only one day of school and the absence of any evidence of a "medically determined" injury, in opposition
to which plaintiffs failed to raise an issue of fact (see Melo v Grullon, 101 AD3d 452, 453 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK